Citation Nr: 9935473	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  93-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for arthritis of the right 
ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
March 1988.  He has been granted service connection for 
arthritis and recurrent sprains of the left ankle, evaluated 
as 10 percent disabling, and for recurrent sprain of the 
right ankle, evaluated as 10 percent disabling.  

This case was previously before the Board in September 1995 
at which time it was remanded for additional development, 
including another examination of the veteran.  After 
additional evidence was received, the regional office 
continued its prior denial of the veteran's claim, and the 
case was returned to the Board.

In addition, in a rating in January 1999, the regional office 
denied the veteran's claim for an increased rating in excess 
of 10 percent for disability of the right ankle.  The 
question of the proper evaluation for disability of the right 
ankle is not presently before the Board as an appellate 
issue. 


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  Arthritis of the right ankle has not been objectively 
demonstrated in service or after discharge from service.  


CONCLUSION OF LAW

Arthritis of the right ankle was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that physicians have indicated that he 
has arthritis of the right ankle.  He contends that he is 
receiving treatment for arthritis symptoms. 

I.  Background

The service medical records show that the veteran was treated 
for a sprain of the right ankle in November 1982 and July 
1987.  X-rays of the right ankle in July 1987 showed some 
swelling around the lateral malleolus, but no other 
abnormality.

An initial claim for service connection for arthritis of the 
ankles was received from the veteran in November 1989.  The 
veteran submitted a radiologist's impression, dated in 
September 1989, indicating that X-rays of the feet and ankles 
showed hypertrophy around the right talus, left talus, and 
left navicular bones.  

On a Department of Veterans Affairs (VA) examination in April 
1990, physical examination of the right ankle showed normal 
range of motion and normal strength.  No pain was elicited on 
movement of the right ankle, and gait was normal.  X-rays of 
the right ankle were ordered, but not performed.

On a VA examination in July 1991, physical examination showed 
some limitation of motion of the right ankle.  It was noted 
that a previous X-ray of the right ankle in November 1990 had 
been performed, and the diagnoses included chronic sprain, of 
both ankles, with no X-ray evidence of arthritis.  

Outpatient treatment reports from service facilities and from 
the VA were received for the period from 1989 through 1996 
showing treatment for various disabilities, including pain in 
the right ankle.  A VA X-ray of both feet in September 1989 
was interpreted as being within normal limits.  X-rays of the 
right ankle in November 1991, January 1992, and April 1995 
were reported normal.

The veteran testified at a hearing before the Board in 
October 1993 at which time he indicated that physicians had 
informed him that he had arthritis in the right ankle.  He 
indicated that he was receiving treatment for arthritis of 
the right ankle, including medication.

Pursuant to the Board's remand in September 1995, the 
regional office requested that the veteran provide the names 
and addresses of any medical care providers who treated him 
for arthritis of the right ankle since June 1992.  No answer 
was received from the veteran.  

After the veteran failed to appear for various scheduled 
examinations, he was examined again for compensation purposes 
at a VA medical facility in November 1998.  He provided a 
history that his symptoms in the right ankle began in 1976 
when he sustained several strains in combat training and 
during physical training exercises.  He stated that he had 
constant pain and swelling of the right ankle.  Physical 
examination showed no swelling, redness, or deformity about 
the right ankle.  There was some diffused tenderness, and 
some limitation of motion in the right ankle, with pain on 
motion.  

The examiner stated that the veteran had been symptomatic for 
disability of the right ankle since 1976, and that it was 
quite likely that his joint was arthritic, whether or not 
degenerative changes could be demonstrated on X-rays.  The 
examiner did request X-rays of the right ankle.  The X-rays 
of the right ankle, approximately one week later, showed no 
evidence of fracture, dislocation, or other bone abnormality.  
The ankle mortise was well preserved.  It was indicated that 
there was no appreciable change compared with the previous 
report dated in April 1995.  The diagnostic impression was 
essentially normal right ankle.  

II.  Analysis

A determination of service connection requires a finding of 
the existence of a current disability, and the determination 
of a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The veteran has been granted service connection for recurrent 
sprains of the right ankle.  A VA examiner expressed the 
opinion in November 1998 that, because the veteran was 
symptomatic over a long period of time, it was quite likely 
that the right ankle joint was arthritic, whether or not 
degenerative changes could be demonstrated on X-rays.  While 
this statement does well ground the veteran's claim, see 
Caluza v. Brown, 7 Vet. App. 498 (1995), the question remains 
whether the evidence, as a whole, shows that, in fact, the 
veteran has the current disability of arthritis of the right 
ankle.  

In this regard, there has been no X-ray of the right ankle 
which has demonstrated arthritic changes in this ankle.  It 
is noted that X-rays of the right ankle in 1987 failed to 
show the presence of arthritic changes.  An X-ray of the 
right ankle in September 1989 was interpreted as showing 
osseous hypertrophy of the right talus, but this X-ray 
interpretation did not state that there was arthritis of the 
right ankle present.  Osseous hypertrophy, or thickening or 
enlargement, of the right talus is not arthritis of the right 
ankle.  Further, X-rays of the right ankle for the next 
several years, in 1990, 1991, 1992, 1995, and 1998 were 
interpreted as within normal limits, failing to show the 
presence of degenerative changes in the right ankle. 

Without X-ray evidence of arthritis in the right ankle, the 
Board cannot find that the veteran, in fact, has the present 
disability of arthritis of the right ankle.  Clearly, he can 
have symptoms similar to arthritis in the right ankle, and be 
treated in a similar fashion.  He is receiving compensation 
for the symptoms in his right ankle.  However, without 
objective demonstration by X-ray evidence, the current record 
does not demonstrate that he has arthritis in the right 
ankle.  Accordingly, he does not meet the requirements for 
service connection for arthritis of the right ankle. 
Watson v. Brown, supra. 



ORDER

Entitlement to service connection for arthritis of the right 
ankle is not warranted.  The benefit sought on appeal is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

